Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 10, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The undercover officers’ Hinton hearing testimony "established the necessary spatial and temporal relationship among the courthouse, the location of defendant’s arrest, and the anticipated geographic location of [their] future investigative work” to warrant closure of the courtroom (People v Brown, *150214 AD2d 438, 439). Both of the undercover officers were involved in ongoing long-term investigations in which some of the buy subjects had not yet been arrested, they continued to participate in "buy and bust operations” within the territory covered by Manhattan North Narcotics Division, which included the area north of 59th Street in Manhattan and encompassed the sales location, and both had pending cases from prior arrests.
We have considered defendant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ.